SUPPLEMENT DATED JUNE 21, 2012 TO PROSPECTUS DATED MAY 1, 1995 FOR VARIABLE LIFE INSURANCE POLICY ISSUED BY INDEPENDENCE LIFE AND ANNUITY COMPANY INDEPENDENCE VARIABLE LIFE SEPARATE ACCOUNT This supplement contains information about the Columbia Variable Portfolio - Diversified Equity Income Fund that is available under your Policy. Effective June 29, 2012, Columbia Variable Portfolio – Diversified Equity Income Fund will change its name to Columbia Variable Portfolio - Dividend Opportunity Fund. Please retain this supplement with your prospectus for future reference.
